Title: John Adams to John Quincy Adams, 9 July 1789
From: Adams, John
To: Adams, John Quincy


        
          Richmond Hill New York July 9. 1789
        
        I thank you my dear Son, for your dutiful Letter of the 28th. of June, and rejoice, with exceeding Joy, in the recovery of your health
        My Advice is, to give yourself very little Thought about the Place of your future Residence. a few Months will produce changes that will easily Settle that Question for you. Mr Parsons’s great Law Abilities make me wish that the Public may be availed of them, in one of the most respectable Situations, and I doubt not that he will be promoted either on the State Bench or an higher.
        I Shall be very happy, my Son, to See you here, whenever the Journey may be most convenient to you and to Mr Parsons: but I should wish you to be here when the House is Sitting, that you may hear the Debates, and know the Members. Charles has been very industrious and useful to me, Since his Arrival. He is gone with his Brother and Sister, on a visit to Jamaica. I will enjoin upon him a constant Correspondence with you.
        I am of Mr Parsons’s opinion that Six Judges are not enough. his objection to joining the district Judge to the other two in the Circuits, has been obviated, by excluding him from a Voice in any Cause, which he may have adjudged before.
        Your Letter my Son is full of matter, and has given me great pleasure. I wish you to write me, once a Week.— I am at a loss to guess, how you came by the Anecdote, that I turned the Vote for 3 Cents on Molasses. one Penny a gallon, would go so far towards paying my Salary that I think the Molasses Eaters ought not to be so stingy as they are to me. but neither Molasses, nor fish nor millions upon millions of Acres of Land, will ever be of any Service to you, or even make me comfortable. I must be pinched and Streightened till I die, and you must have to toil and drudge as I have done. do it, my dear son with out murmuring. This is entre nous.— Independence, my Boy and freedom from humiliating obligations, are greater Sources of happiness, than Riches.
        
        My office requires, rather Severe duty, and it is a kind of Duty, which if I do not flatter myself too much, is not quite adapted to my Character.— I mean it is too inactive, and mechanical.— The Chancellor sometimes wishes to leave the Woolsack, and engage in debate. but as it cannot be done, I am content, tho it sometimes happens that I am much enclined to think I could throw a little light upon a subject.— if my health and Patience should hold out my four Years, I can retire and make Way for some of you younger folk, for one Vacancy makes many Promotions.
        if you have turned Quaker, with our H. of Reps, as from the outside of your Letter one would suspect, I think you ought to have Thee’d and Thou’d your Correspondent in the Inside.— if not, you ought to have given him the Title of Goodman, or Something, according to the Doctrine in Shenestones School Mistress.
        
          Albeit ne flatt’ry did corrupt her Truth
          Ne pompous Title did debauch her Ear
          Goody, Goodwoman, Gossip, N’aunt, forsooth,
          or Dame, the Sole Additions, She did hear;
          Yet these She challeng’d; these She held right dear;
          Ne would esteem him Act, as mought behove
          Who Should not honour’d eld, with these revere;
          For never Title yet so mean could prove,
          But there was eke a mind, which did that title love.
        
        I am my dear Child, with the tenderest / Affection your Father
        John Adams.
        P. S. There was a public Character among the Romans, who was called Prince of the Senate, Princeps Senatus, I believe. as you may have leisure I wish you would look in Livy, Tacitus Cicero and all the rest, and write me what you find concerning him.
        
      